PER CURIAM.
John Gaus and Charlotte Gaus appeal the district court’s order granting summary judgment to Consolidation Coal Company in this civil tort action. The lower court’s decision was predicated upon a conclusion that West Virginia’s workers’ compensation scheme was the exclusive remedy for John Gaus’ work-related injury. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gaus v. Consolidation Coal Co., No. CA-00-150-5 (N.D.W.Va. Aug. 13, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.